DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 6 have been amended.
Claims 1-20 have been examined.
The specification and claim objections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Examiner’s Note
In an attempt to expedite prosecution, the Examiner left a voicemail for Applicant’s representative on December 16, 2021 to discuss possible allowable subject matter. The Examiner did not receive a return call.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 11 recites, at lines 9-10, “the unfinished instruction whose adjusted finish ratio is not greater than the threshold.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, based on the definition of finish ratio in claim 11, i.e., “the number of finished instructions after the NTC instruction in the instruction completion table divided by the number of instructions after the NTC instruction in the instruction completion table,” the adjusted finish ratio would be the same for all instructions after the NTC. Therefore, the implication present in the claim language that each instruction has a respective adjusted finish ratio is contradictory and confusing and renders the scope of the claim indefinite. For example, Table 2 of the specification, and related description at ¶ [0060], show five instructions after the NTC, i.e., instructions 3-7, and a total of seven instructions in the table. Those numbers do not change in the given example. Thus, the finish ratio for all instructions, according to the claimed definition, would be 5/7. This contradicts the meaning of claim 11. It would perhaps be more accurate for claim 11 to recite that the adjusted finish ratio for a particular instruction identified as a prospective flush point is the number of finished instructions after the NTC and before the particular instruction (i.e., between the NTC and the particular instruction) divided by the total number of instructions between the NTC and the particular instruction. Claim 12 has similar language and is similarly rejected. 
Claim 18 recites, at lines 11-12, “the instruction complete table.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the instruction completion table.”
Claims 12, 19, and 20 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0260326 by Alexander et al. (hereinafter referred to as “Alexander ”).
Regarding claim 10, Alexander discloses:
a method of processing data in an information handling system, comprising: in response to an event that triggers a flushing operation, determine a next to complete (NTC) instruction (Alexander discloses, at ¶ [0018], in response to a miss (event) setting the flush point to NTC+1, which discloses determining the next to complete (NTC) instruction.); 
move a flush point to at least one of either a first unfinished instruction after the NTC instruction or a last consecutive finished instruction after the NTC instruction, wherein the flush point identifies the instruction from which younger instructions in the information handling system are flushed (Alexander discloses, at ¶ [0018], setting the flush point to NTC+1, which discloses the next to complete (NTC) plus one instruction.); and
perform the flushing operation (Alexander discloses, at ¶ [0017], performing the flush.).

Regarding claim 13, Alexander, as modified, discloses the elements of claim 10, as discussed above. Alexander also discloses:
wherein the event triggers a balance flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of US Publication No. 2016/0357554 by Caulfield et al. (hereinafter referred to as “Caulfield”). 
Regarding claim 1, Alexander discloses:
a method of processing data in an information handling system, comprising: in response to an event that triggers a flushing operation… (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush.); 
compare…[a value] to a threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush.); and 
if…[the value matches] the threshold, then do not perform the flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush. If the value does not meet the threshold requirement, the flush is not performed).

However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
calculating a finish ratio, wherein the finish ratio is a number of finished operations to a number of at least one of the group consisting of in-flight instructions, instructions pending in a processor pipeline, instructions issued to an issue queue, and instructions being processed in a processor execution unit, that the aforementioned comparing uses the calculated finish ratio (Caulfield discloses, at ¶ [0047], a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator. As disclosed at ¶ [0039], determining the completed instructions is based on entries in the reorder buffer.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander also discloses:
wherein the event triggers a balance flushing operation, and if the finish ratio is greater than the threshold, then do not perform the balance flushing operation, and if the finish ratio is not greater than the threshold, then perform the balance flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Regarding claim 3, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander also discloses:
wherein the threshold is at least one of a group consisting of a fixed threshold, a predetermined threshold, a variable threshold, and a programmable threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Regarding claim 5, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander does not explicitly disclose wherein the finish ratio is calculated on a per thread basis.
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
wherein the finish ratio is calculated on a per thread basis (Caulfield discloses, at ¶ [0045], the metrics are calculated on a per thread basis.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s per thread metrics because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander also discloses:
wherein the finish ratio is based upon the number of finished instructions in at least one of a group consisting of an Instruction Completion Table, a Global Completion Table, and a reorder buffer (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries in a global completion table greater than a programmable threshold, which discloses comparing, perform a flush.).

Regarding claim 7, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander does not explicitly disclose wherein the finish ratio is calculated based upon the number 
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
wherein the finish ratio is calculated based upon the number of instructions finished in a thread in an instruction completion table divided by the total number of instructions in the instruction completion table (Caulfield discloses, at ¶ [0047], a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander also discloses:
…move the flush point to a point other than the instruction after a next to complete instruction, wherein the flush point identifies the instruction from which younger instructions in the information handling system are flushed (Alexander discloses, at ¶ [0068], setting the flush point, which indicates where younger instructions will be flushed, to other than the next to complete (NTC) plus one instruction.).
Alexander does not explicitly disclose that the aforementioned moving is in response to the finish ratio not being greater than the threshold.
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
determining whether a finish ratio is greater than a threshold (Caulfield discloses, at ¶ [0047], calculating a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator, which discloses determining relation to a threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s modification of the flush point to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) 

Regarding claim 9, Alexander, as modified, discloses the elements of claim 8, as discussed above. Alexander also discloses:
moving the flush point to one of the group consisting of a next unfinished instruction after the next to complete instruction and a last consecutive finished instruction after the next to complete instruction (Alexander discloses, at ¶ [0018], setting the flush point to NTC+1, which discloses the next to complete (NTC) plus one instruction.).

Regarding claim 14, Alexander, as modified, discloses the elements of claim 11, as discussed above. Alexander also discloses:
wherein the threshold is at least one of the group consisting of a fixed threshold, a predetermined threshold, a variable threshold, and a programmable threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).

Regarding claim 16, Alexander, as modified, discloses the elements of claim 10, as discussed above. Alexander does not explicitly disclose wherein the adjusted finish ratio is calculated on a per thread basis.
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
wherein the adjusted finish ratio is calculated on a per thread basis (Caulfield discloses, at ¶ [0045], the metrics are calculated on a per thread basis.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s per thread metrics because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 17, Alexander, as modified, discloses the elements of claim 10, as discussed above. Alexander also discloses:
…compare…[a value] to a threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush.); and 
if the…[value matches] the threshold, then do not perform the flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush. If the value does not meet the threshold requirement, the flush is not performed).
Alexander does not explicitly disclose before performing a flushing operation, calculating a finish ratio, wherein the finish ratio is a number of finished operations to a number of at least one of the group consisting of in-flight instructions, instructions pending in a processor pipeline, instructions issued to an issue queue, and instructions being processed in a processor execution unit and that the aforementioned comparing uses the calculated finish ratio. 
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
before performing a flushing operation, calculating a finish ratio, wherein the finish ratio is a number of finished operations to a number of at least one of the group consisting of in-flight instructions, instructions pending in a processor pipeline, instructions issued to an issue queue, and instructions being processed in a processor execution unit, that the aforementioned comparing uses the calculated finish ratio (Caulfield discloses, at ¶ [0047], a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator. As disclosed at ¶ [0039], determining the completed instructions is based on entries in the reorder buffer.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 18, Alexander discloses:
an information handling system, comprising: a processor having a processor pipeline comprising: an issue queue for holding instructions until data is local to the processor; one or more execution units for executing instructions received from the issue queue; and an instruction completion table having a plurality of entries for tracking instructions that are pending and instructions that are finished and not complete in the processor, wherein the processor is configured to issue instructions to the one or more execution units out of order and the instructions are marked as complete in order; and further (Alexander discloses, at ¶ [0026], a system that comprises a processor having a pipeline including, as disclosed at ¶ [0049], an issue queue and, as disclosed at ¶ [0039], execution units and, as disclosed at ¶ [0045], a global completion table having entries for tracking instructions and transferring results of concurrent, i.e., out of order, execution in an application specified sequence, i.e., in order.), 
wherein the processor is configured to: in response to an event that triggers a flushing operation… (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush.); 
compare…[a value] to a threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush.); and 
if…[the value matches] the threshold, then do not perform the flushing operation (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a flush. If the value does not meet the threshold requirement, the flush is not performed).
Alexander does not explicitly disclose calculating a finish ratio, wherein the finish ratio is a number of instructions marked as finished in the instruction complete table to a number of instructions in the instruction complete table and that the aforementioned comparing uses the calculated finish ratio. 
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
(Caulfield discloses, at ¶ [0047], a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator. As disclosed at ¶ [0039], determining the completed instructions is based on entries in the reorder buffer.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 19, Alexander, as modified, discloses the elements of claim 18, as discussed above. Alexander also discloses:
wherein the processor is further configured to perform a balance flushing operation, the event triggers a balance flushing operation, and the threshold is at least one of the group consisting of a fixed threshold, a predetermined threshold, a variable threshold, and a programmable threshold, where the processor is further configured to:…not perform the balance flushing operation if the finish ratio is greater than the threshold, and perform the balanced flushing operation if the finish ratio is not greater than the threshold (Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush. Alexander discloses, at ¶ [0061], if there is a miss (event that triggers a flush) and if a number of entries is greater than a programmable threshold, which discloses comparing, perform a balance flush, otherwise, do not perform the balance flush.).
Alexander does not explicitly disclose wherein the finish ratio is calculated on a per thread basis.
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
wherein the finish ratio is calculated on a per thread basis (Caulfield discloses, at ¶ [0045], the metrics are calculated on a per thread basis.).


Regarding claim 20, Alexander, as modified, discloses the elements of claim 18, as discussed above. Alexander also discloses:
wherein the processor is further configured to:…move a flushing point in the instruction completion table to at least one of the group consisting of the next unfinished instruction after the next to complete instruction in the instruction completion table or the last consecutive finished instruction after the next to complete instruction in the instruction completion table (Alexander discloses, at ¶ [0018], setting the flush point to NTC+1, which discloses the next to complete (NTC) plus one instruction.).
Alexander does not explicitly disclose that the aforementioned moving is in response to the finish ratio not being greater than the threshold.
However, in the same field of endeavor (e.g., out of order execution) Caulfield discloses:
determining whether a finish ratio is greater than a threshold (Caulfield discloses, at ¶ [0047], calculating a speculation metric, which indicates a fraction of completed instructions to total instructions, indicated by the implicit denominator, which discloses determining relation to a threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s modification of the flush point to include Caulfield’s speculation metric because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Caulfield in view of US Patent No. 10,509,739 by Gudipati et al. (hereinafter referred to as “Gudipati”). 
Regarding claim 4, Alexander, as modified, discloses the elements of claim 1, as discussed above. Alexander does not explicitly disclose wherein the threshold is set at a fixed ninety percent or greater.
However, in the same field of endeavor (e.g., out of order execution) Gudipati discloses:
wherein the threshold is set at a fixed ninety percent or greater (Gudipati discloses, at Figure 9, completion percentages of ninety percent or greater.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Gudipati’s completion of 90% or greater because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 15, Alexander, as modified, discloses the elements of claim 11, as discussed above. Alexander does not explicitly disclose wherein the threshold is set at a fixed sixty percent or greater.
However, in the same field of endeavor (e.g., out of order execution) Gudipati discloses:
wherein the threshold is set at a fixed sixty percent or greater (Gudipati discloses, at Figure 9, completion percentages of sixty percent or greater.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander’s conditional flush disabling to include Gudipati’s completion of 60% or greater because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On pages 9-10 of the response filed November 2, 2021 (“response”), the Applicant argues, “that the current title is sufficiently descriptive of the subject matter of the application.” In support of this position, the Applicant argues, “As a title "Intelligent Balanced Flushing of Instructions in a Processor" is technically accurate and descriptive. Clearly the title directs a person of skill in the art to the technical field of flushing instructions in a processor, and further describes the type of flushing that is sought - "Intelligent Balanced Flushing." Balanced means and refers to "taking everything into account, fairly judged or presented." Intelligent means or refers to "being able to vary its state or action in response to varying situations or circumstances." Accordingly, the title refers to flushing of instructions that takes into account the current state of the processor when flushing instructions. Moreover, this is a title whereas the Abstract provides a more in-depth description of its operation for searching purposes.”
Though fully considered, the Examiner respectfully disagrees. Description of the type of flushing as intelligent and balanced does not describe what it is the Applicant purports to have invented. Instead those adjectives provide characterizations of the claimed flushing operations without indicating what is meant. These characterizations are in the nature of “Improved” or “Excellent.” The adjectives indicate that the flushing is good or advantageous with respect to the prior art, without indicating in any way what it is that makes the flushing good. 
If balanced is taken to mean, as urged by the Applicant, “taking everything into account, fairly judged or presented,” then the title is vague at best and possibly misleading, as not “everything” is taken into account. It is primarily one thing that is taken into account, namely finished instructions. Each of the independent claims controls flushing behavior in some way based on taking into account finished instructions. Furthermore, the Examiner submits that all flushing can be broadly considered to take into account the current state of a processor, e.g., whether a flush triggering event has occurred. Therefore, a title that indicates flushing based on state may as well just say flushing, which is not descriptive of the claimed invention. 
Similar remarks apply to the modifier “intelligent.” If taken, as urged by the Applicant, to mean “being able to vary its state or action in response to varying situations,” this can be broadly considered to be inherent in flushing. That is, if no flush condition is met, no flushing occurs, where, on the other hand, if 
The presence of additional description in the abstract is irrelevant. The detailed description also has additional description, but neither the abstract nor the detailed description can be searched as quickly as the title. When searching the prior art, properly descriptive titles can be extremely useful to quickly identify possibly relevant references. But if the titles are not descriptive, that utility is lost. For example, a title that just read, “computer apparatus,” would be of no use in searching, except to suggest that the invention was limited to the field of computers. While not as extreme an example, the current title likewise does practically no more than indicating that the invention has something to do with flushing. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 10-11 of the response the Applicant argues, regarding claim 10, that Alexander does not disclose, “that a flush point is moved to one of either a first unfinished instruction after the NTC instruction or a last consecutive finished instruction after the NTC instruction.” In support of this position, the Applicant argues, “The NTC+1 instruction is necessarily and always the very next instruction after the NTC instruction, regardless of whether it is finished, not finished, or in any other state. The flush point recited in independent claim 10 is not necessarily the NTC + 1 instruction. For example, the next three instructions in a processor after the NTC instruction could all be finished instructions.”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that the method of claim 10 could possibly set the flush point to something other than NTC+1. However, the claims do not recite doing so. That is, the claims do not preclude the first unfinished instruction from being the NTC+1 in every case. The Applicant suggests that the claimed invention performs a determining step, i.e., whether the instruction(s) following the NTC are complete, and a conditional adjustment step, i.e., set the flush point based on the determining step. However, neither of these steps is recited in the claims and it would be improper to import limitations from the specification. Therefore, the Applicant’s arguments are deemed unpersuasive. 

On pages 11-12 of the response the Applicant argues, “While the possibility does exist that Alexander might move its flush point to the fourth instruction as might the method of claim 10, however, Alexander does not disclose, teach, or suggest moving its flush point to either a first unfinished instruction after the NTC instruction or a last consecutive finished instruction after the NTC instruction. Alexander determines where to move its flush point in a totally different method.”
Though fully considered, the Examiner respectfully disagrees. As noted above, the claims do not preclude the first unfinished instruction after the NTC from being the first instruction after the NTC, i.e., the NTC+1. Since Alexander discloses moving the flush point to the NTC+1, the claims are anticipated. The Applicant again argues that the claims require a “totally different method” of determining where to move the flush point. However, as noted above, the claim fail to include any details regarding any steps involved in this determining. Therefore, the Applicant’s arguments are deemed unpersuasive.

On pages 12-13 of the response the Applicant presents arguments relating to the law of inherency and argues, “The Office does not appreciate the law of anticipation.” In support of this position, the Applicant argues, “Here, like in Ex Parte Levy, the Office has not met its prima facie case of establishing inherent disclosure by showing a basis in fact or technical reasoning that Alexander necessarily meets each and every time the required recitation in independent claim 10, including that the flush point is moved to one of either a first unfinished instruction after the NTC instruction or a last consecutive finished instruction after the NTC instruction. Merely stating that Alexander could in circumstances move its flush point to what happens in circumstances to be the same flush point (e.g., the fourth instruction after the NTC instruction) is insufficient as a matter of law to demonstrate an inherent disclosure in the prior art!”
Though fully considered, the Examiner respectfully disagrees. The Examiner is not relying on inherency. Furthermore, the claim reads on the first unfinished instruction being the NTC+1 every time. Therefore, the Applicant’s arguments are deemed unpersuasive. 

On page 13 of the response the Applicant argues, “In the Advisory Action, the Office argues that the features of determining that the first instruction following the NTC is finished, and moving the flush 
Though fully considered, the Examiner respectfully disagrees. As noted, the claims do not require ever moving the flush point to anything other than the NTC+1, much less conditionally doing so based on a determination that the NTC+1 is a finished instruction. Therefore, the Applicant’s arguments are deemed unpersuasive.

On pages 13-14 of the response the Applicant argues, “Only the Office by using hindsight reconstruction would combine Alexander and Caufield in a manner to arrive at the invention of independent claim 1.” In support of this position, the Applicant argues, “The Office acknowledges that Alexander flushes at an entirely different point than required by independent claim 1.” The Applicant also argues, “Alexander, discloses performing a flushing operation based upon the cache hierarchy level at which a cache miss occurs. Caulfield discloses selecting between different execution circuitry based upon a reordering metric. One of ordinary skill in the art would not ignore and disregard the primary teaching of Alexander where the flushing operation is based upon the cache hierarchy level at which a cache miss occurs and go in a totally different direction based upon some teaching in Caulfield to use a reordering metric to select between different pipeline execution circuitry. It is respectfully submitted that a person of ordinary skill in the art concerned with flushing operations in a processor would not look to a reference such as Caufield that is directed to selecting between execution circuitry in a processor to execute instructions, and further would not consider the criteria used to select execution circuitry as applicable to determining flushing operations. It is submitted that the Office has failed to consider each of the Alexander and Caulfield references as a whole for what they disclose and hence what they teach or fairly suggest to one of ordinary skill in the art.”

Regarding whether it would have been obvious to combine the two references, the Examiner notes that Alexander discloses that in order to avoid flushing unnecessarily, flushing is made conditional. That is, based on certain conditions, certain instructions are not flushed. For example, paragraph 18 states, "This not only throws away work that has been done on this thread but also upon the arrival of data from memory, this thread can only complete one instruction. Flushing everything but the oldest instruction is excessive and negatively affects the performance of the thread with cache miss pending." Alexander does not disclose that the remedy to this uses a finish ratio as a condition for flushing. However, conditionally controlling execution based on a finish ratio is known, as disclosed by Caulfield. Furthermore, Caulfield is also explicitly concerned with mitigating performance impacts of an excessive amount of flushing, as described, e.g., at paragraph 146. Therefore it would have been obvious to combine the references. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 15-16 of the response the Applicant argues, “Moreover, even if one of ordinary skill in the art were to combine Alexander and Caufield the likely result would not be the invention recited in independent claim 1 but rather a processor that selects execution circuitry as per the Caufield reference and performs flushing operations as per the Alexander reference. There is a gap in the Offices' argument as it would take innovation on the part of a person of ordinary skill in the art to apply the teaching of Alexander regarding a metric to select execution circuitry and Caufield to arrive at the invention of independent claim 1.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Alexander discloses conditionally disabling flushing. The difference in question between Alexander and claim 1 is that Alexander does not use as a condition a finish ratio. However, using a finish ratio to control execution is known, as taught by Caulfield. It is for this condition that Caulfield is cited. Caulfield is not cited for 
Contrary to the Applicant’s assertion, the combination of Alexander and Caulfield would not involve selection of execution circuitry. While the references as a whole are considered, not every element of a secondary reference is incorporated in a combination that forms the basis of an obviousness rejection. For example, Alexander discloses a decode unit, e.g., at ¶ [0041]. Caulfield also discloses decode circuitry, e.g., at ¶ [0055]. It is incorrect to say that the combination is non-obvious because the combination would include Caulfield’s decode circuitry, thus producing a combination that includes a superfluous decode unit. Caulfield is not cited for a decode unit, and the combination of Alexander and Caulfield does not incorporate Caulfield’s decode unit. Similarly Caulfield uses a finish ratio as a condition to control execution. Incorporation of this condition into the system of Alexander does not also require incorporation of the rest of Caulfield. That is, the arguably different context in which the condition in Caulfield is used need not be incorporated into Alexander.
Finally, as noted above, as both references are explicitly cognizant of the desirability of avoiding unnecessary flushes, Caulfield would have presented itself to a person having ordinary skill in the art as a suitable reference for application to the teachings of Alexander. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 16 of the response the Applicant argues, “the Office has failed to explain "why one of ordinary skill in the art would ever rely upon a metric used for choosing execution circuitry for the processing of instructions in a processor to the very different process of flushing instructions in a processor pipeline in response to a miss or other exception in a processor." The combination of references relied upon by the Office is the result of hindsight reconstruction where the Office merely relies upon finding isolated disclosures in the prior art and applies those reference without regard to what those references actually teach to an ordinary skilled artisan. At least one critical gap in logic in the Office's rejection of independent claim 1 is why one of skill in the art would rely upon a metric used to select between execution circuitry and not apply it to the execution circuitry as taught by Caufield and instead apply that same metric without the benefit of hindsight reconstruction to flushing operations as taught in Alexander.”


On pages 17-18 of the response the Applicant argues, Caulfield’s “speculation metric measures instructions that are flushed due to mis- speculation, and not as recited in independent claim 1, a finish ratio which is a number of finished instructions to a number of in-flight instructions, pending instructions in a processor pipeline, instructions in an issue queue, or instructions in a processor execution unit. The Advisory Action states that Caufield also discloses "the speculation metric could represent the fraction of flushed instructions in different ways. For instance some examples may represent the fraction of successfully executed instructions (which have not been flushed), which indirectly identifies the fraction of executed instructions." Independent claim 1 recites, in response to an event that triggers a flushing operation, calculate a finish ratio "that is a number of finished operations to at least a number of in-flight instructions, instructions pending in a processor pipeline, instructions issued to an issue queue and instruction being processed in a processor execution unit." Caulfield even in the additional disclosure referred to by the Office only refers to a fraction of executed instructions. For at least this reason, Caulfield does not disclose, teach, or suggest the recited finish ratio. As such, even if one of ordinary skill in the art would combine Alexander and Caulfield (which for reasons discussed above, such a skilled artisan would not), such a combination would not disclose, teach, or suggest the invention recited in independent claim 1.”
Though fully considered, the Examiner respectfully disagrees. The Examiner maintains that Caulfield’s  fraction of completed instructions to total instructions, as indicated by the implicit denominator, discloses the claimed finish ratio. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 18-19 of the response the Applicant argues, claims 2, 3, 5-9, and 17-20 are allowable for reasons similar to those presented above. The Applicant also argues, “Although independent claim 18 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims. Regarding claim 18, the Examiner apologizes for any confusion caused by the typographical errors previously present in the rejection of claim 18. Those errors were due to cut and paste mistakes and have been corrected. The substance of the rejection is not significantly changed, as claim 1 and claim 18 are substantively similar.

On pages 19-20 of the response the Applicant argues, regarding dependent claim 11, that Caulfield does not disclose an adjusted finish ratio. 
These remarks have been fully considered and are deemed persuasive. Accordingly, the § 103 rejection of claim 11 is withdrawn. However, as noted above, claim 11 includes language which renders the scope of the claim indefinite. 

On pages 20-21 of the response the Applicant argues, that claims 4 and 15 are allowable for similar reasons as those presented above. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183